33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James W. MILSAP;  Alcenya Ajayi; William Davies;  MarleeJohnson; Plaintiffs-Appellants,Samuel MALONE; Plaintiff,Donald PETTIFORD;  Jerald Thomas, Plaintiffs-Appellants,v.THE UNITED STATES DEPARTMENT OF HOUSING AND URBANDEVELOPMENT (HUD);  City of St. Paul;  St. Paul CityCouncil;  St. Paul City Atty.;  St. Paul Port Authority;St. Paul PED;  St. Paul HRA;  Bor-Son Construction; KamishWrecking;  Knutson Construction;  Kraus-Anderson Co.;  PCLConstruction LTD; PCL Construction SVC;  SheehyConstruction;  Witcher Construction;  John Doe;  Mary Roe,Defendants-Appellees.
No. 92-1152MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 8, 1994.Filed:  August 11, 1994.

Appeal from the United States District Court for the District of Minnesota.
D.Minn.
AFFIRMED.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Appellants appeal the district court's orders granting summary judgment to appellees.  Having carefully reviewed the record, we conclude that the district court's decisions are clearly correct.  We also conclude that an opinion would lack precedential value.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.